DETAILED ACTION

Summary
This is the initial Office Action based on the Lithium Ion Cell Piece Degassing filed January 6, 2020.
Claims 1, 3, 5-15, and 17-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the elongate shaft" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Amending “The method of claim 9” to “The method of claim 11” would overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (U.S. Pub. No. 2014/0287300 A1) in view of Dewulf et al. (U.S. Pub. No. 2006/0199046 A1).
With regard to claim 1, Okada et al. discloses a method of manufacturing a battery cell, comprising:
introducing an electrolyte into a casing of the battery cell via an opening in the casing (see Fig. 1 and see [0028] “First, the electrolyte 14 is injected from 
sealing the opening by securing a patch over the opening to seal the casing (see Fig. 3 and see [0029-0030] teaching “Then, the first sealing body 45 is mounted on the opening portion 32 of the lid body 22 to cover the opening portion 32” wherein the first sealing body 45 is cited to read on the claimed patch);
piercing the sealed opening to create an aperture through which gas escapes (see Fig. 4 and see [0031-0032] teaching piercing the sealed opening to create an aperture 47 through which gas escapes); and
sealing the aperture by securing an auxiliary patch over the aperture (see Fig. 2 and see [0034-0035] teaching auxiliary patch 46). 

Okada et al. teaches the lid body is made of aluminum (see [0017]) and teaches the material of the cited patch and cited auxiliary patch is a metal which can be welded to the lid body (see [0021], [0023], and [0025]) but does not specifically teach the metal material of the cited patch and cited auxiliary patch is aluminum.
However, Dewulf et al. teaches a method of manufacturing a battery cell (see Abstract) and teaches a rupturable patch 10 which is made of aluminum as aluminum has mechanical characteristics favourable to a clean rupture (see [0062]). Dewulf et al. also mentions the choice of aluminum material is desirable for compatibility with welding to aluminum (see [0070]).

With regard to claim 3, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
piercing the sealed opening comprises piercing the patch (recall Fig. 4 and see [0031-0032] teaching piercing the sealed opening to create an aperture 47 at the patch 45).
With regard to claim 5, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
securing the auxiliary patch over the aperture comprises securing the auxiliary patch over the entire patch (see Fig. 1-2).
With regard to claim 6, dependent claim 5 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
the battery cell casing is made of aluminum (recall [0017] teaching component 22 of the cited casing is aluminum).
With regard to claim 7, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
securing the auxiliary patch over the aperture comprises welding the auxiliary patch onto the patch (see Fig. 2 depicting welding the cited auxiliary patch 46 onto the cited patch 45; see [0024]).
With regard to claim 8, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
securing the auxiliary patch over the aperture comprises welding the auxiliary patch onto the battery cell casing (see [0025] “It is to be noted that the second sealing body 46 may be configured to be welded to the lid body 22 and the first sealing body 45”).
With regard to claim 9, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses comprising
subjecting the battery cell to a formation process such that an internal pressure of the battery cell increases, and wherein piercing the sealed opening to create the aperture through which gas escapes allows the increased internal pressure to be relieved (see [0030-0031]).
With regard to claim 10, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
piercing the sealed opening to create the aperture includes piercing the sealed opening with a piercing tool (100, Fig. 4 referred to as “110” in [0031-0032]).
With regard to claim 15, Okada et al. discloses a battery cell, comprising:
a battery cell casing enclosing an electrochemical cell (see 11, Fig. 1) and having 
an opening (32, Fig. 1-2); 
a patch secured over the opening in the battery cell casing and having a corresponding aperture (patch 45 depicted in Fig. 2 as a disk and secured over the cited opening 32 in the battery cell casing and having a corresponding aperture 47); and 
an auxiliary patch secured over the patch to seal the opening and the aperture in the patch (auxiliary patch 46 depicted in Fig. 2 as a disk and as secured over the cited patch 45 to seal the opening 32 and the aperture 47 in the patch).

Okada et al. teaches the lid body is made of aluminum (see [0017]) and teaches the material of the cited patch and cited auxiliary patch is a metal which can be welded to the lid body (see [0021], [0023], and [0025]) but does not specifically teach the metal material of the cited patch and cited auxiliary patch is aluminum.
However, Dewulf et al. teaches a method of manufacturing a battery cell (see Abstract) and teaches a rupturable patch 10 which is made of aluminum as aluminum has mechanical characteristics favourable to a clean rupture (see [0062]). Dewulf et al. also mentions the choice of aluminum material is desirable for compatibility with welding to aluminum (see [0070]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum material exemplified by Dewulf et al. for 
With regard to claim 17, independent claim 15 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
the aperture is a relief cut (see 47, Fig. 4 as it functions to relieve gas).
With regard to claim 18, independent claim 15 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
the auxiliary patch is directly secured to the patch (see Fig. 2 depicting the cited auxiliary patch 46 directly secured to the cited patch 45).
With regard to claim 1, independent claim 15 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
the auxiliary patch is directly secured to the battery cell casing (see [0025] “It is to be noted that the second sealing body 46 may be configured to be welded to the lid body 22 and the first sealing body 45”).
With regard to claim 20, Okada et al. discloses a lithium ion battery cell produced by a process comprising:
introducing an electrolyte into a casing of the battery cell via an opening in the casing (see Fig. 1 and see [0028] “First, the electrolyte 14 is injected from the opening portion 32 of the container 11 in which the electrode body 12 and the electrolyte 14 are arranged, and the electrolyte 14 is stored in the container 11”);
sealing the opening by securing a patch over the opening to seal the casing (see Fig. 3 and see [0029-0030] teaching “Then, the first sealing body 45 is mounted on the opening portion 32 of the lid body 22 to cover the opening portion 32” wherein the first sealing body 45 is cited to read on the claimed patch);
piercing the sealed opening to create an aperture through which gas escapes (see Fig. 4 and see [0031-0032] teaching piercing the sealed opening to create an aperture 47 through which gas escapes); and
sealing the aperture by securing an auxiliary patch over the aperture (see Fig. 2 and see [0034-0035] teaching auxiliary patch 46). 

Okada et al. teaches the lid body is made of aluminum (see [0017]) and teaches the material of the cited patch and cited auxiliary patch is a metal which can be welded to the lid body (see [0021], [0023], and [0025]) but does not specifically teach the metal material of the cited patch and cited auxiliary patch is aluminum.
However, Dewulf et al. teaches a method of manufacturing a battery cell (see Abstract) and teaches a rupturable patch 10 which is made of aluminum as aluminum has mechanical characteristics favourable to a clean rupture (see [0062]). Dewulf et al. also [0070]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum material exemplified by Dewulf et al. for the metal material of the patch and auxiliary patch in the method of Okada et al. because the selection of a known material based on its suitability, in the instant case a material of a rupturable patch in a battery cell, supports a prima facie obviousness determination (see MPEP 2144.07), because it would provide for mechanical characteristics favorable to a clean rupture, and because it would provide for welding compatibility with the aluminum lid body.
Claims 1, 1, 8, 9, 11-13, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukui et al. (U.S. Pub. No. 2016/0087304 A1) in view of Dewulf et al. (U.S. Pub. No. 2006/0199046 A1).
With regard to claims 1, 13, and 20, Tsukui et al. discloses a method of manufacturing a lithium ion battery cell and the lithium ion battery cell ([0029]), comprising:
introducing an electrolyte into a casing of the battery cell via an opening in the casing (see Abstract “a step of pouring an electrolyte solution into the battery case through the opening”);
sealing the opening by securing a patch over the opening to seal the casing (120, Fig. 4 and see Abstract “a step of temporarily sealing the opening with a temporary sealing member”);
piercing the sealed opening to create an aperture through which gas escapes (see Fig. 6 depicting piercing the sealed opening to create an aperture through which HC gas escapes); and
sealing the aperture by securing an auxiliary patch over the aperture (see Abstract “a step of finally sealing the opening with a final sealing member”). 

Tsukui et al. teaches welding the patch to the lid of the casing (see [0055]) but does not specifically teach the material of the cited patch and cited auxiliary patch is aluminum.
However, Dewulf et al. teaches a method of manufacturing a battery cell (see Abstract) and teaches a rupturable patch 10 which is made of aluminum as aluminum has mechanical characteristics favourable to a clean rupture (see [0062]). Dewulf et al. also mentions the choice of aluminum material is desirable for compatibility with welding to aluminum (see [0070]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum material exemplified by Dewulf et al. for the material of the patch and auxiliary patch in the method of Tsukui et al. because the selection of a known material based on its suitability, in the instant case a material of a rupturable patch in a battery cell, supports a prima facie obviousness determination (see MPEP 2144.07), because it would provide for mechanical characteristics favorable to a clean rupture, and because it would provide for welding compatibility with the aluminum of the patch.
With regard to claims 8 and 11, independent claim 1 is obvious over Tsukui et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Tsukui et al., as modified above, teaches wherein
securing the auxiliary patch over the aperture comprises welding the auxiliary patch onto the battery cell casing (see [0039]), wherein
the piercing tool includes an elongate shaft having a proximal end and a distal end, and wherein the distal end defines a beveled edge such that the piercing step creates a relief cut in the sealed aperture (see Tsukui et al. at Fig. 6 depicting piercing tool including an elongate shaft having a proximal end and a distal end, and wherein the distal end defines a beveled edge at tip 141).
With regard to claims 9 and 12, independent claim 1 is obvious over Tsukui et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Tsukui et al., as modified above, discloses comprising
subjecting the battery cell to a formation process such that an internal pressure of the battery cell increases, and wherein piercing the sealed opening to create the aperture through which gas escapes allows the increased internal pressure to be relieved (see [0012-0014]), wherein
the elongate shaft is hollow (see Fig. 6).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukui et al. (U.S. Pub. No. 2016/0087304 A1) in view of Dewulf et al. (U.S. Pub. No. 2006/0199046 A1), as applied to claims 1, 1, 8, 11-13, and 20 above, and in further view of Yamamoto et al. (U.S. Pub. No. 2006/0154140 A1).
With regard to claim 14, independent claim 1 is obvious over Tsukui et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above.
Tsukui et al. does not disclose wherein the piercing the sealed opening to create the aperture through which gas escapes is completed in eight seconds or less.
However, the amount of time to complete a piercing process is a result effective variable. Yamamoto et al. is concerned with piercing aluminum and teaches the time to complete a piercing process is directly corresponding to the aluminum thickness, piercing speed, and needle geometry (see [0097]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the time to complete the piercing process in the method of Tsukui et al., as modified above, and arrive at the claimed range for completion time through routine experimentation (see MPEP 2144.05); especially because it would have led to optimizing the aluminum thickness and the speed of piercing. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 15, 2022